Yesawich, Jr., J.,
dissents and votes to affirm in a memorandum. Yesawich, Jr., J. (dissenting). I respectfully disagree.
There is, as the majority recounts, an evidentiary basis from which the Unemployment Insurance Appeal Board could have concluded that claimant was an independent contractor. There is, however, also sufficient evidence on the record as a whole from which the Board could find, as it did, that claimant’s relationship to UTOG 2-Way Radio Association, Inc. (hereinafter UTOG) was that of an employee. Accordingly, the Board’s decision is beyond further judicial review (see, Matter of Rivera [State Line Delivery Serv.—Roberts], 69 NY2d 679, 682, cert denied 481 US 1049). For example, UTOG required its drivers, including claimant, to do the following: meet UTOG’s dress and behavior standards; be available during morning and evening rush hours; notify UTOG if they planned to be on vacation; pay monetary penalties if they did not perform their jobs satisfactorily; purchase and utilize UTOG’s two-way radio dispatch service; buy vehicles which met UTOG’s specifications, namely, silver Cadillacs or Lincolns; use a voucher system UTOG had established; and carry voucher forms with the latter’s name to enable them to obtain payment from UTOG for their fares. Finally, UTOG determined the amount of these fares. Given the foregoing, it cannot be said, as a matter of law, that the Board wrongly found that an employment relationship existed (see, Matter of Morton, 284 NY 167, 170). The Board’s determination must therefore be affirmed (see, Matter of Rivera [State Line Delivery Serv.—Roberts], supra; Matter of Field Delivery Serv. [Roberts], 66 NY2d 516, 517-518; Matter of Furno [Panasonic Co.—Roberts], 102 AD2d 937, 938, lv denied 63 NY2d 610).